Citation Nr: 0806409	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to May 22, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from May 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO satellite 
office in Augusta, Maine, denied the veteran's claim for a 
rating in excess of 50 percent for PTSD.  Subsequently, the 
claims file was returned to the RO in Providence, Rhode 
Island.

In August 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2006.  In March 2006, the RO continued the denial of the 
claim for a higher rating in a supplemental SOC (SSOC).

In May 2007, a Deputy Vice-Chairman of the Board denied the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to  the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

Subsequently, the RO received additional evidence, and in a 
September 2007,increased the appellant's rating for PTSD from 
50 percent to 70 percent, effective May 22, 2007.  Inasmuch 
as higher ratings for the veteran's PTSD are available before 
and after May 22, 2007, and the veteran is presumed to seek 
the maximum available benefit for a disability, the Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for higher ratings for PTSD is 
warranted.  

The record indicates that after the veteran's appeal was 
certified to the Board, the RO was notified that the veteran 
would receive Social Security Administration (SSA) disability 
benefits.  Based on a SSA Determination dated May 22, 2007, 
the RO increased the veteran's evaluation for his service-
connected PTSD from 50 percent to 70 percent, effective May 
22, 2007.  However, the May 22, 2007 SSA determination  is 
not associated with the claims file-to include the documents 
attached to the September 2007 SSOC and forwarded to the 
Board.  Hence, the Board does not have the evidence upon 
which the RO based its grant of a higher rating.  (The only 
SSA document associated with the claims file is a notice 
letter dated in June 2007 notifying the veteran of certain 
financial facts related to his award of disability benefits.)

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, a copy of the SSA 
Disability Determination dated May 22, 2007 referred to in 
the RO's September 2007 SSOC, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

While these matters are in remand status, the RO should also 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the VA clinic in New 
Bedford, Massachusetts and the VA Medical Center (VAMC) in 
Providence, Rhode Island, dated from November 2003 to July 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent psychiatric records of the VA clinic in 
New Bedford, Massachusetts and the VAMC in Providence, Rhode 
Island since July 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), as 
appropriate. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim should in include continued 
consideration of whether "staged rating" (assignment of 
different rating for distinct periods of time, based on the 
facts found), is warranted.  See Fenderson, 12 Vet. App. at 
126.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service- 
connected PTSD from the VA clinic in New 
Bedford, Massachusetts and the VAMC in 
Providence, Rhode Island (dated from July 
2007 to the present).  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should furnish to the veteran 
and his representative a letter requesting 
that the veteran provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to claims for higher ratings for 
PTSD.

The RO should invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Vazquez-Flores v. Peake (cited to above), 
as appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 50 percent for PTSD, prior to May 22, 
2007, and the claim for a rating in excess 
of 70 percent for PTSD, from May 22, 2007, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claims should in include continued 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above) is 
warranted.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

